494 F.2d 34
L. D. HILLIARD, Petitioner-Appellant,v.Dr. George J. BETO, Respondent-Appellee.
No. 72-1869.
United States Court of Appeals, Fifth Circuit.
May 20, 1974.

Appeal from the United States District Court for the Western District of Texas; Ernest Guinn, Judge.
Before BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, INGRAHAM,1 RONEY and GEE, Circuit Judges.

BY THE COURT:

1
The Court on its own motion having taken the case for rehearing en banc, the en banc Court is dissolved and the cause remanded to the panel for disposition.  (See following opinion 5 Cir., 494 F.2d 35.



1
 Judge Ingraham, now a Senior Judge, was sitting as a regular active circuit judge at the date this case was considered.  Judge Gee was not a member of the Court on that date